IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-10814
                        Conference Calendar
                         __________________


KENNETH WAYNE MORNES,

                                      Plaintiff-Appellant,

versus

DAVID EDGEWORTH, DR; J. CANNADY,
RN; DAVID WILLIAMS, SHERIFF,
TARRANT CTY TX,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-348-A
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Kenneth Wayne Mornes challenges the dismissal of his

complaint pursuant to 28 U.S.C. § 1915(d).    He argues that he was

denied adequate medical care while he was a pretrial detainee at

the Tarrant County Jail.   We have reviewed the records and the

parties' briefs and AFFIRM for the reasons set forth by the

district court.




     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.